Citation Nr: 1010265	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of fractured right femur.  

2.  Entitlement to an increased evaluation for fracture right 
femur with right knee degenerative joint disease, currently 
rated 20 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
scar, right femur.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2006, a statement of the case was issued 
in April 2007, and a substantive appeal was received in July 
2007.  The Veteran testified at a hearing before the Board in 
January 2010.  

The July 2006 rating decision also denied service connection 
for a right hip disability, but this benefit was subsequently 
granted by rating decision in February 2009.  The issue of 
service connection for a right hip disability is therefore no 
longer in appellate status. 

The issues of service connection for a low back disability, 
to include as secondary to service-connected residuals of 
fractured right femur, and an increased evaluation for 
fracture right femur with right knee degenerative joint 
disease, as well as an increased rating for scar, right 
femur, on an extra-schedular basis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's scar, right femur, was painful on examination 
in May 2006 and was deep.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation (but not higher) for 
scar, right femur, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7801-05 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2006.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Dingess requirements, the Veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating, as 
this is the premise of the claim.  It is therefore inherent 
that he had actual knowledge of the rating element of the 
claim.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains multiple VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected right femur scar warrants a 
compensable disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

A July 2006 rating decision granted service connection for 
scar, right femur, and assigned a noncompensable disability 
rating effective April 11, 2006 under Diagnostic Code 7805.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 square 
centimeters) are rated 20 percent disabling.  Scars in an 
area or areas exceeding 72 square inches (465 square 
centimeters) are rated 30 percent disabling.  Scars in an 
area or areas exceeding 144 square inches (929 square 
centimeters) are rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804 also directs the rater to see 
38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 8529 provides that mild to moderate paralysis 
of the external cutaneous nerve of the thigh is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.118.  

The Veteran underwent a VA examination in May 2006.  
Following physical examination, the examiner diagnosed a 
right femur scar.  The examiner noted decreased sensation 
along the right femur surgical scar, likely involved right 
lateral cutaneous nerve of the thigh.  There were no symptoms 
or functional impairment at time of examination.  The 
depressed scar measured about 26 centimeters by 0.3 
centimeters with disfigurement.  There was no tenderness, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation or abnormal texture.  

The Veteran underwent another VA examination in January 2009.  
Upon physical examination, there was a depressed scar present 
on the right lateral thigh measuring 26 centimeters by 0.5 
centimeters.  The scar had abnormal texture of less than 6 
square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation and limitation of motion.  

As noted above, the May 2006 VA examiner noted decreased 
sensation along the right femur surgical scar, likely 
involved right lateral cutaneous nerve of the thigh.  The 
Veteran has also testified that he felt the scar was 
adherent, although it was not noted to actually be adherent 
on examination.  Thus, there is some evidence to support a 
finding of a painful scar.  As such, the evidence warrants 
the assignment of a 10 percent evaluation for the Veteran's 
scar.  The evidence does not support a finding in excess of 
10 percent.  The scar does not cover an area in excess of 
6 square inches.  Moreover, there is no functional limitation 
associated with the scar.  Accordingly, a 10 percent 
evaluation is appropriate.  As noted above, the question of 
whether the evidence warrants consideration of an 
extraschedular evaluation for the Veteran's right femur 
disabilities, including his scar, will be addressed in the 
Remand below.  


ORDER

A 10 percent evaluation for scar, right femur, is allowed, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.    


REMAND

The Board notes that the Veteran has voiced an argument that 
a low back disability is secondary to the service-connected 
right femur disabilities.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2009).  The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made 
and the Veteran's claim was filed prior to the effective date 
of the revised regulation.  Under the circumstances, the 
Board believes that a VA examination with opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  

The Veteran testified at the January 2010 Board hearing that 
right femur disabilities have caused significant occupational 
impairment.  After advising the Veteran of the provisions of 
38 C.F.R. § 3.321(b)(1) and the requirements for establishing 
entitlement to extra-schedular evaluations for right femur 
disabilities, the RO should consider whether the Veteran's 
case should be forwarded to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran and 
his service representative of the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
the requirements for establishing 
entitlement to extra-schedular 
evaluations for right femur disabilities.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claims 
for increased ratings for right femur 
disabilities, which tends to show marked 
interference with employment and/or 
frequent hospitalization due to these 
disabilities.  He should be advised 
further that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of these disabilities.  A 
copy of this notice letter should be 
included in the claims file.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any current low back 
disability shown to exist;

b) opine whether any such low back 
disability is at least as likely as not 
related to the Veteran's service-
connected right femur disabilities;

c) if not, opine whether any such low 
back disability is aggravated by the 
Veteran's service-connected right femur 
disabilities; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

3.  After completion of the foregoing, 
readjudicate the service connection and 
increased rating claims.  If the 
benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


